The plaintiff in error, B.W. Bradley, was convicted at the July, 1913, term of the superior court of Muskogee county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days. The questions of law raised by counsel have been heretofore decided adversely to their contentions by this court. The facts clearly disclose the guilt of the accused. The judgment of the trial court is, therefore, affirmed.